Citation Nr: 1106539	
Decision Date: 02/17/11    Archive Date: 02/28/11	

DOCKET NO.  07-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for psoriasis. 

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to an initial disability rating in excess of 10 
percent for diabetes mellitus. 

4.  Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from August 1966 to June 1968.  
His medals and badges include a Purple Heart Medal, the Bronze 
Star Medal, and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the VARO in 
Seattle, Washington, and an October 2007 rating decision from the 
VARO in Boise, Idaho, that, in pertinent part, denied entitlement 
to the benefits sought.  

For reasons which will be set forth below, the issues are 
REMANDED to the RO by way of the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND


The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims at issue.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist the Veteran in developing 
facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Under the Veterans Claims Assistance Act of 2000, the Board finds 
that the Veteran meets the criteria for obtaining a medical 
examination to clarify both the nature and etiology of his 
claimed skin disorder, namely psoriasis, and coronary artery 
disease.  The Board notes in particular that with regard to the 
claim for service connection for coronary artery disease, the 
record contains a January 2005 notation from a VA physician that 
"it is theoretically possible that the stress of combat and the 
ensuing PTSD (when you relive these stressors) have contributed 
to your heart disease.  PTSD is associated with an excess of 
adrenaline and elevated heart rates.  However, it (PTSD) is not a 
currently established risk factor for development of heart 
disease.  Perhaps this association will be more evident for the 
future research as the article you sent to me alludes to.  What 
is not proven today may turn out to be true tomorrow."  The 
Veteran has not been accorded comprehensive skin and cardiac 
examinations and he and his representative both believe that 
these are in order.  See 38 U.S.C.A. § 5103A (West 2002); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claims for increased ratings for diabetes 
mellitus and hearing loss, the Veteran has not been accorded 
examinations with regard to either for several years.  Of record 
is a January 2007 report of an audiogram study done at a private 
facility that shows significant hearing loss bilaterally.  
However, diagnoses at that time were of mild to moderate 
sensorineural hearing loss in the left ear and mild to pronounced 
sensorineural hearing loss in the right ear.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  All VA medical records from the VA 
medical facility in Pocatello, Idaho, and 
the VA Medical Center in Salt Lake City, 
Utah, since 2008 should be obtained and 
associated with the claims file.  

2.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
cardiology for the purpose of determining 
whether there is a causal nexus between any 
current cardiovascular disorder and the 
Veteran's active military service, to 
include his service-connected post-
traumatic stress disorder.  The claims file 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted and all pertinent 
disabilities associated with the 
cardiovascular system should be diagnosed.  
The examiner should provide an opinion as 
to whether it is more likely than not (that 
is, a probability greater than 50 percent), 
or less likely than not (i.e., a 
probability of less than 50 percent), the 
Veteran has any current cardiovascular 
disability that had its origin in service 
or is in any way related to his active 
service, to include his service-connected 
PTSD.  The opinion should address the 
question as to whether the service-
connected PTSD is in any way related to the 
development of the Veteran's heart disease.  
Any opinion expressed must be supported by 
complete rationale.  If the examiner is not 
able to provide the requested opinion 
without resort to speculation, this should 
be so stated and he or she must discuss why 
such an opinion is not possible.  

3.  The Veteran should also be accorded an 
examination by a physician knowledgeable in 
skin disorders for the purpose of 
determining whether there is a causal nexus 
between any current skin disability, to 
include psoriasis, and the Veteran's active 
military service.  The claims file must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review has been accomplished.  
All appropriate testing should be 
conducted, and all pertinent disabilities 
associated with the skin should be 
diagnosed.  The examiner should provide an 
opinion as to whether it is more likely 
than not, at least as likely as not, or 
less likely than not that any current skin 
disorder, to include psoriasis, had its 
onset in service or is in any way related 
to the Veteran's active service.  Any 
opinion expressed must be supported by 
complete rationale.  If the examiner is 
unable to provide the requested opinion 
without resort to speculation, this should 
be so stated and he or she must discuss why 
such an opinion is not possible.  

4.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
endocrinology for the purpose of 
determining the current nature and extent 
of impairment attributable to his service-
connected diabetes mellitus.  The claims 
file must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted.  The examiner should 
express an opinion as to the degree of 
functional impairment attributable to the 
Veteran's diabetes mellitus.  

5.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
audiology for the purpose of determining 
the current nature and extent of impairment 
attributable to his bilateral hearing loss 
disability.  The testing should be 
performed in accordance with VA 
regulations, that is, controlled speech 
discrimination test using the Maryland CNC 
testing method.  The examiner should then 
express an opinion as to the degree of 
impairment attributable to the Veteran's 
hearing loss.  

6.  Thereafter, VA should review and 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran unless otherwise notified by 
VA.  However, he is placed on notice that pursuant to the 
provisions of 38 C.F.R. § 3.655, failure to cooperate by not 
attending any requested VA examination may result in an adverse 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	            
      _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





